AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                                              UNITED STATES DISTRICT COURT
                                                                        SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                                         JUDGMENT IN A CRIMINAL CASE
                                                    V.                                         (For Offenses Committed On or After November I, 1987)

              AGUSTIN BAUTISTA-MEDINA                                                             Case Number:         19CR4005-FAG

                                                                                               FEDERAL DEFENDERS
                                                                                               Defendant's Attorney
REGISTRATION NO.                                    87957408
• -
The Defendant:

D     pleaded guilty to count(s)

~   was found guilty on count(s)       1 OF THE MISDEMEANOR INFORMATION (SUPERSEDING)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                 Count
Title & Section                                             Nature of Offense                                                                  Number(s)
8:1325                                                      IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR)                                               1




      The defendant is sentenced as provided in pages 2 through                                          2            of this judgment.


D     The defendant has been found not guilty on count(s)

~     Count(s) UNDERLYING                                                                are   dismissed on the motion of the United States.

IZ!   Assessment : $10 - WAIVED



~     No fine                                  •            Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until alUines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                                               November 6, 2019
                                                                                               Date of Imposition of Se

                 I-FIL~                                                                        HON.F.A.GO              ,    III

                        L
                                                                                     l
                              NOV
                      CLE fi 'I       ~     ~. U,
                 sJ _,1-1Er,.-.. c:srfi,cT oF
                                                     O 6 2019
                                  ~..,,-.;=-,_-c..,--cc~JK __ ,

                                                         ~ r ,,
                                                                        J
                                                                  =·- ~ .
                                                                    CT C() Ufn
                                                                      c11.tFORNtA
                                                                                     i
                                                                                     i
                                                                                     i
                                                                                     1
                                                                                               UNITED STA              S MAGISTRATE JUDGE


                 BY                                                         DEPUTY

                                                                                                                                               19CR4005-FAG
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                AGUSTIN BAUTISTA-MEDINA                                                  Judgment - Page 2 of 2
CASE NUMBER:              19CR4005-FAG

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ P.M.                             on
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __


 at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       19CR4005-FAG
